Dobe, J.
(dissenting). After reading the record, I vote to affirm as I am convinced as the Trial Justice was that this buyer was trying to escape from the bargain by building up and emphasizing objections that did not render the title unmarketable. The credibility of the witnesses was clearly for the trier of the facts and the testimony accepted by the Trial Justice is, in my opinion, overwhelmingly supported by the record. The evidence preponderates in favor of defendant.
For the reasons stated by the learned trial court in its decision covering each of the objections made and on the preponderance of the evidence in defendant’s favor, I dissent and vote to affirm.
Glen non, J. P., Cohn, Callahan and Shientag, JJ., concur in Per Curiam opinion; Does, J., dissents and votes to affirm.
Judgment reversed, with costs, and judgment rendered in the sum of $3,000 in favor of plaintiff, with costs. Submit findings accordingly. Settle order on notice. [See post, p. 790.]